DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After the amendments filed 09/28/2020, claims 1, 2, 8 and 14-15 were amended. Therefore, claims 1-20 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rowe et al (US 6,852,031).
Regarding claims 1, 8, and 14: Rowe discloses an input device (8:56 – 9:13, a video gaming machine 200 of the present invention is shown. Machine 200 includes a main cabinet 204, which generally surrounds the machine interior (not shown) and is viewable by users. The main cabinet includes a main door 208 on the front of the machine, which opens to provide access to the interior of the machine. Attached to the main door are player-input switches or buttons 232, a coin acceptor 228, and a bill validator 230, a coin tray 238, and a belly glass 240); a processor (11:26-40, A master gaming controller 305 controls the operation of the various gaming devices and the game presentation on the gaming machine 300); and a memory device that stores a plurality of instructions (12:12-31, Game component information from the smart card may be stored in RAM memory on the master gaming controller 305, may be stored in a smart card data partition 325 of a hard drive 320, may be store in a non-volatile memory 335 or may be stored in some other memory location on the gaming machine) that, when executed by the processor, cause the processor to: receive, via the input device, an input to purchase a virtual ticket voucher (10:33-48, a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine. As another example, a smart card vouchers may be generated and modified at ATM-like terminals, at a cashier station where a player cashes out or prepaid smart cards, may be purchased within the gaming property (e.g. casino)), reduce a credit balance by a first monetary value associated with the purchased virtual ticket voucher (10:33-48, a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine. As another example, a smart card vouchers may be generated and modified at ATM-like terminals, at a cashier station where a player cashes out or prepaid smart cards, may be purchased within the gaming property (e.g. casino)), and wirelessly communicate, to a  patron-controlled portable electronic device that is not a smart card, data associated with the purchased virtual ticket voucher (10:9-22, 33-48, 16:14-31 The cashless instrument typically contains information used to register credits on the gaming machine, including gaming machine 200, and validate the registration transaction. For example, when a smart card is used as a cashless instrument, the smart card voucher may contain information including: 1) a voucher value, 2) a voucher issue date, 3) a voucher issue time, 4) a voucher transaction number, 5) a machine ID, 6) a voucher issue location and 7) a voucher owner. The smart card may store voucher information for multiple vouchers stored on the smart card, in the present invention, the functions of the smart card, described above, may be performed by other gaming devices. For instance, a player may carry a personal digital assistant (PDA) that executes gaming applications such as a bonus game application, a voucher application, a progressive game application and a pay-table application).
Regarding claims 2, 11 and 15: Rowe discloses that which is discussed above. Rowe further discloses that the instructions cause the processor to wirelessly communicate, to the patron-controlled portable electronic device, the data associated with the purchased virtual ticket voucher without printing any physical ticket vouchers associated with the received input to purchase the virtual ticket voucher (10:9-22, 33-48, The cashless instrument typically contains information used to register credits on the gaming machine, including gaming machine 200, and validate the registration transaction. For example, when a smart card is used as a cashless instrument, the smart card voucher may contain information including: 1) a voucher value, 2) a voucher issue date, 3) a voucher issue time, 4) a voucher transaction number, 5) a machine ID, 6) a voucher issue location and 7) a voucher owner. The smart card may store voucher information for multiple vouchers stored on the smart card, in the present invention, the functions of the smart card, described above, may be performed by other gaming devices. For instance, a player may carry a personal digital assistant (PDA) that executes gaming applications such as a bonus game application, a voucher application, a progressive game application and a pay-table application).
Regarding claims 3-4, 12 and 16-17: Rowe discloses that which is discussed above. Rowe further discloses that the virtual ticket voucher is associated with the first monetary value at a first point in time and the virtual ticket voucher is associated with a second, different monetary value at a second, subsequent point in time (14:15-27, after the $50 award is made in game 3, a voucher application executed on the smart card may query the player via one of the displays on the gaming machine 300 whether the player wants to store the $50 award as a voucher on the smart card).
Regarding claims 5 and 18: Rowe discloses that which is discussed above. Rowe further discloses a display device (12:12-31, a master gaming controller 305 controls the operation of the various gaming devices and the game presentation on the gaming machine 300. Using a game code and graphic libraries stored on the gaming machine 300, the master gaming controller 305 generates a game presentation which is presented on the displays 234 and 242), wherein the input to purchase the virtual ticket voucher is received prior to causing the display device to display a portion of a play of a game (10:33-48, a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine. As another example, a smart card vouchers may be generated and modified at ATM-like terminals, at a cashier station where a player cashes out or prepaid smart cards, may be purchased within the gaming property (e.g. casino)).
a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine. As another example, a smart card vouchers may be generated and modified at ATM-like terminals, at a cashier station where a player cashes out or prepaid smart cards, may be purchased within the gaming property (e.g. casino)).
Regarding claims 7, 13 and 20: Rowe discloses that which is discussed above. Rowe further discloses that the purchased virtual ticket voucher is associated with a ticket validation number maintained by a remote server (15:46 – 16:14, the security parameters may include pin numbers and biometric information such as retina information or fingerprint information obtained from a retina scanner or a finger print scanner, once the security parameters are entered, the smart card combines the security information with other security information stored on the smart card to form the digital signature. The digital signature may be compared with the digital signature stored on a central computer accessible to the gaming machine and the smart card or with information stored on the smart card itself).
Regarding claim 9: Rowe discloses that which is discussed above. Rowe further discloses that the play of the game comprises a play of a game of chance (22:51-67, A gaming machine for executing a game play with the aid of a smart card, the gaming machine comprising: a master controller designed or configured to control a game of chance played on the gaming machine)
a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine. As another example, a smart card vouchers may be generated and modified at ATM-like terminals, at a cashier station where a player cashes out or prepaid smart cards, may be purchased within the gaming property (e.g. casino)).

Response to Arguments
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. 
The applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art. Specifically, as discussed above, Rowe discloses that the details which are ascribed to a smart card may also be implemented by way of a Personal Digital Assistant (PDA) which is not a smart card (16:14-31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Jason Pinheiro/            Examiner, Art Unit 3715

/KANG HU/            Supervisory Patent Examiner, Art Unit 3715